Order entered March 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00074-CR

                                     RAYFORD HIGH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-57938-Y

                                            ORDER
        Appellant’s March 23, 2015 motion for extension of time and motion to compel the filing

of the reporter’s record is GRANTED to the extent we ORDER court reporter Catherine

Vecchio to file, within THIRTY days of the date of this order, a supplemental reporter’s record

of the October 23, 2014 hearing on appellant’s amended motion to reconsider the motion to

suppress. In the event no notes are available regarding the requested supplemental reporter’s

record, Catherine Vecchio is ORDERED to file a letter stating that the requested supplemental

reporter’s record cannot be filed.

        We EXTEND the time to file appellant’s amended brief until SIXTY days from the date

of this order. We EXTEND the time to file the State’s brief until NINETY days from the date

of this order.
       WE DIRECT the Clerk of the Court to send a copy of this order to court reporter

Catherine Vecchio; The Honorable Elizabeth Frizzell, presiding judge, Criminal District Court

No. 7; and counsel for all parties.


                                                  /s/    LANA MYERS
                                                         JUSTICE